      Case 1:15-cr-00866-WHP Document 80 Filed 05/18/21 Page 1 of 2




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                     May 18, 2021


Honorable William H. Pauley
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

       I write to update the Court on the status of Mr. Clark’s health. I spoke with
him today, May 18, 2021, by telephone. He advises me that for the first time in
months, he has noticed some improvement. He is no longer sleeping the majority
of the day, and he is physically able to leave his cell to take advantage of the
two-hour daily period inmates currently are not locked down. However, Mr. Clark
reports that his ability to focus remains impaired. He is unable to concentrate for
extended periods of time.

       I have not met with Mr. Clark in person in recent months because he has
not had the energy to leave his unit to go to the visiting room. He now is in a
position to meet with me. I propose that I see Mr. Clark in person at the MDC and
then report to the Court. I have booked an attorney-client meeting with him for
May 28, 2021. I therefore request permission to write a letter to the Court by the
end of the day on May 28, 2021, detailing Mr. Clark’s status. It is my hope that
Mr. Clark will be well enough by then that he and I can discuss his sentencing,
and the Court can set a sentencing date.

       I have conferred with the government, and the government has no
objection to this request.
      Case 1:15-cr-00866-WHP Document 80 Filed 05/18/21 Page 2 of 2




                                           Respectfully submitted,


                                           ___________/s/__________
                                           Stephanie Carvlin

cc:    AUSA Michael Neff
       AUSA Vladislav Vainberg (via ECF)
